         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND



 CODI EVANS,

         Plaintiff,

         V.



 MARYLAND NATIONAL CAPITAL
 PARKS & PLANNING COMMISSION,
                                                              Civil Action No. TDC-19-2651
 CHIEF DARRYL MCSWAIN,
 CAPT. MICHAEL MURPHY,
 MICHAEL RILEY and
 CAPT.DARIN UHRIG,
 in their Individual and Official Capacities^

         Defendants.




                                  MEMORANDUM OPINION

       PlaintiffCodi Evans brings this civil action against the Maryland National Capital Parks &

Planning Commission ("the MNCPPC"), as well as Chief Darryl McSwain, Director Michael

Riley, Captain Michael Murphy, and former Captain Darin Uhrig (collectively, "the Individual

Defendants") of the Maryland-National Capital Park Police ("the MNC Park Police"). Evans

asserts claims of race discrimination, a hostile work environment, and retaliation arising from his

employment as an officer with the MNC Park Police,in violation offederal and state constitutional

and statutory provisions, as well as common law claims of negligence. Pending before the Court
is Defendants' Motion to Dismiss, which seeks dismissal of all claims. Having reviewed the

submitted materials, the Court finds that no hearing is necessary. See D. Md.Local R. 105.6. For

the reasons set forth below, the Motion will be GRANTED IN PART and DENIED IN PART.
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 2 of 32



                                       BACKGROUND


        The MNC Park Police provides protection at parks, buildings, and other areas in

Montgomery County and Prince George's County, Maryland under the jurisdiction of the

MNCPPC, a bi-county agency established by the Maryland General Assembly. Plaintiff Codi

Evans, an Afncan American man,joined the MNC Park Police in April 1999, was promoted to

sergeant on or about June 24,2013,and was promoted to lieutenant on or about December 8,2016.

After he was promoted to sergeant, Evans was assigned to the Montgomery County Division of

the MNC Park Police and was under the command of Defendant Captain Darin Uhrig for some

portion ofthe time ftom June 2013 until Uhrig's retirement on September 1, 2017. According to

Evans, Uhrrg subjected him to unfair and discriminatory treatment. He alleges that beginning in

June 2013, Uhrig spread rumors that Evans did not follow the chain of command; in July 2013,

Uhrig denied Evans's request for window tints for his K-9 vehicle and for other equipment while

approving similar requests from other officers; and beginning in September 2013, he denied that

Evans had a supervisory ftinction in the K-9 unit even though he had one.

       Beginning in December 2014, Evans was at various times under the command of

Defendant Michael Murphy, a lieutenant who later became a captain, and who, regardless of
formal status, operated in a supervisory capacity over Evans until 2019. Evans alleges that in
February 2015, Uhrig and Murphy denied Evans the opportunity to attend a United^ States
Department of Homeland Security ("DHS") explosives training session and instead sent a less

qualified officer who was not African American. In March 2015, Uhrig and Murphy issued to
Evans "an unwarranted New Direction Counseling," a form of discipline, after he had requested
reimbursement for graduation certificates that he purchased for his K-9 school graduating class.
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 3 of 32



3d Am. Compl.^ 17(g), ECF No.29. Evans also asserts that while other supervising officers were

allowed to report to work 30 minutes before their shifts, he was not.

        On March 20, 2015, Evans filed an internal complaint against Uhrig and Murphy relating

to their treatment of him. On March 8, 2016, "an official investigation" sustained six of nine

allegations against Uhrig and two of three allegations against Murphy. Nevertheless, the

MNCPPC allowed Uhrig and Murphy to remain on active duty and even temporarily promoted

Murphy to an acting captain position. Moreover, Evans remained under the authority of Uhrig and

Murphy even though other officers who complained about unfair treatment by supervisors,

including a white-female officer who registered such a complaint in 2019, have been allowed to

transfer to a position under a different supervisor.

       According to Evans, Uhrig and Murphy, with the assistance of Defendant Michael Riley,

a civilian director within the MNC Park Police, retaliated against him for filing his complaint by

initiating investigations ofhim based on allegations they knew to be false. In April 2018, Murphy

filed a complaint against Evans for making fi:audulent entries on his time sheets. Riley then

authorized an investigation of Evans. Evans asserts that although Uhrig was already retired, the

MNCPPC allowed him to submit allegations and to "contribute" to the investigation. Id. 24.

The investigation ultimately found only a "single erroneous entry" that had already been corrected.
Id. I 28. Nevertheless, Defendant MNC Park Police Chief Darryl McSwain issued a New

Direction Counseling against him as discipline.

       Then on December 12,2018, Murphy and Riley initiated an investigation ofEvans relating
to "Comp K9 leave payouts."
                       |    Id. 29. According to Evans, the MNCPPC again allowed Uhrig
to participate in the investigation. On December 17, 2018, Evans filed a charge of discrimination

and retaliation with the United States Equal Employment Opportunity Commission("EEOC").
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 4 of 32



        On February 28, 2019, while working, Evans was hit in the head and experienced a

concussion. He was approved for disability leave on March 12, 2019, which lasted a period often

days. In what Evans alleges to be retaliation for the filing ofhis EEOC complaint, McSwain issued

a "medical suspension" to Evans, which included "stripping" Evans of his badge, firearm, work

identification, work laptop computer,and other equipment. According to Evans,MNC Park Police

had never issued such a medical suspension to any other employee, nor had it suspended or

removed the badges and equipment of other personnel who had not filed EEOC complaints.

        Evans further asserts that Uhrig and Murphy "routinely used racial slurs to refer to minority

officers," including offensive terms such as "nigger," "monkey," "koon," "ape," "spic," "wet

back," and "slant eyes."
                     |   Id. 37. They also questioned the intelligence of Afncan American

police officers and targeted them unfairly. According to Evans, as a result ofthe "racially hostile

work environment" and "unequal terms" and conditions of employment, he has endured "severe

mental anguish and emotional suffering, manifesting in physical symptoms including anxiety,

stress, anger, and loss of sleep." Id. ^ 55.

       Evans filed his original Complaint in this Court on September 11, 2019. In the presently

operative Third Amended Complaint("the Complaint"),Evans alleges statutory claims under Title

VII ofthe Civil Rights Act of 1964,42 U.S.C. §§ 2000e-2000e-17(2018), 42 U.S.C. § 1981, and

the Maryland Fair Employment Practices Act("MFEPA"),Md. Code Ann., State Gov't §§ 20-602
to -611(West2014);pursuant to 42 U.S.C.§ 1983,federal constitutional claims alleging violations
ofthe First Amendment to the United States Constitution and the Equal Protection Clause and the
Due Process Clause of the Fourteenth Amendment; state constitutional claims under Articles 24

and 26 of the Maryland Declaration of Rights; and state common law claims of negligence.
Specifically, Evans asserts claims of a hostile work environment based on race, in violation of42
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 5 of 32



U.S.C § 1981 (Count 1), Title VII(Count 2), and the MFEPA (Count 10); race discrimination, in

violation ofTitle VII(Counts 5 and 9), the Equal Protection Clause (Counts 7 and 8), the MFEPA

(Count 10), and the Maryland Declaration of Rights (Count 12); unlawful retaliation, in violation

of Title VII(Count 3) and the First Amendment(Count 4); a violation of due process, in violation

of the Fourteenth Amendment (Count 6) and the Maryland Declaration of Rights (Count 11);

negligent training, retention, and supervision (Count 13); negligence (Count 14); and gross

negligence(Count 15).

                                          DISCUSSION

        In their Motion, Defendants assert that: (1)Evans's claims under Title VII, § 1981, and §

1983 are time-barred; (2) Evans has failed to show that Uhrig and Murphy had supervisory

authority over Evans as necessary to support the claims against them; and (3) Evans has failed to

allege plausible claims for relief on any of his claims.

I.     Legal Standard

       To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal,556 U.S.

662, 678 (2009). A claim is plausible when the facts pleaded allow "the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. Legal
conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint
as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver,510 U.S.266,268(1994);
Lambeth v. Bd. ofComm 'rs ofDavidson Cty., 407 F.3d 266,268 (4th Cir. 2005).
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 6 of 32



II.     Statute of Limitations


        At the outset, Defendants argue that certain claims asserted under Title VII, 42 U.S.C.

1981, and 42 U.S.C. 1983 are time-barred because the events giving rise to those claims occurred

outside the relevant statute oflimitations. Ordinarily,"a defense based on the statute oflimitations

must be raised by the defendant through an affirmative defense, see Fed. R. Civ. P. 8(c), and the

btirden of establishing the affirmative defense rests on the defendant." Goodman v. Praxair, Inc.,

494 F.3d 458, 464 (4th Cir. 2007). Thus, a motion to dismissed filed pursuant to Rule 12(b)(6)

may challenge a claim as time-barred only in the "relatively rare circumstances" where "all facts

necessary to the affirmative defense 'clearly appearQ on the face of the complaint.'" Id. (quoting

Richmond, Frederickshurg & Potomac R.R. v. Forst,4 F.3d 244,250(4th Cir. 1993)).

        A.     Title VII


        Defendants allege that all Title VII claims based on events occurring more than 300 days

before Evans filed his charge of discrimination with the EEOC are time-barred.- Before filing suit

under Title VII, a plaintiff must first file a charge of discrimination with the EEOC or a "State or

local agency with the authority to grant or seek relief from the discriminatory practice. 42 U.S.C.

§ 2000e-5(e)(l). A charge filed with such a state or local agency must be submitted within 300

days ofthe unlawful employment practice. Id. The plaintiff cannot recover "for discrete acts of

discrimination or retaliation" that occurred outside of this 300-day limitations period. Nat'I R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 105 (2002). A "discrete act" could include a

termination, suspension, denial of training, or a false accusation. See id. at 114-15. However,for
a hostile work environment claim,the factual basis for the claim may stretch back farther than 300

days "so long as an act contributing to that hostile work environment takes place" within the 300-
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 7 of 32



day period. Id. at 105; see also Gilliam v. S.C. Dep't ofJuvenile Justice, 474 F.3d 134, 140 (4th

Cir. 2007).

        Evans filed his charge of discrimination with the EEOC on December 17, 2018. As all

parties acknowledge, the relevant limitations period therefore extends back 300 days to February

20, 2018. Thus,for Evans's Title VII discrimination and retaliation claims, only the discrete acts

that occurred on or after February 20,2018 may support timely claims. Accordingly,Evans's Title

VII claims based on the April 2018 and December 2018 investigations,the resulting New Direction

Counseling, and the March 2019 medical suspension are timely. To the extent that Evans seeks to

assert a Title VII discrimination or retaliation claim based on an earlier incident, such as the 2013

denial of his request for window tints, such a claim would be time-barred. However, contrary to

Defendants' claim, the "facts" relating to incidents occurring before February 20, 2018 are not

time-barred. Mot. Dismiss at 4,EOF No. 38-1. Such incidents may provide relevant evidence on

Evans's timely discrimination and retaliation claims, such as to show discriminatory or retaliatory

intent, and thus remain as background facts that may be the subject of discovery and evidence

presented at trial. Morgan,536 U.S. at 113 (stating that Title VII does not"bar an employee from

using the prior acts as background evidence in support of a timely claim").

       The Title VII hostile work environment claim'is also timely beeause Evans has alleged that

the 2018 investigations were part of an ongoing hostile work environment that continued into the

300-day limitations period. See id. at 105. On this claim, Evans may rely on acts that occurred

before February 20,2018 and contributed to the same, ongoing hostile work environment. See id.

at 117 ("Provided that an act contributing to the claim occurs within the filing period, the entire
time period of the hostile environment may be considered by a court for the purposes of
determining liability").
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 8 of 32



        B.      42 U.S.C.§ 1981

        Evans's claim under 42 U.S.C. 198lis limited to a hostile work environment claim against

the Individual Defendants. A four-year statute of limitations applies to § 1981 claims occurring

after the formation of an employment contract, including hostile work environment claims. White

V. BFI Waste Servs., LLC, 375 F.3d 288, 292 (4th Cir. 2004). As with a Title VII hostile work

environment claim, if one act contributing to a § 1981 hostile work environment claim occurred

within the limitations period, the claim is timely, even if other acts that contributed to the hostile*

work environment occurred outside the limitations period.             Guessous v. Fairview Prop.

Investments, LLC, 828 F.3d 208, 223-24 (4th Cir. 2016) (adopting the application of the

"continuing violation" theory to § 1981 hostile work environment claims).

        Because Evans filed the original Complaint on September 11, 2019, his § 1981 claim is

timely if any act that contributed to the hostile work environment occurred on or after September

11, 2015. The 2018 investigations, the subsequent New Discipline Counseling, and the March

2019 medical suspension all occurred after that date and have been plausibly alleged to have

contributed to an ongoing a hostile work environment. The § 1981 hostile work environment claim

is therefore timely.

       C.      42 U.S.C. § 1983

       42 U.S.C. § 1983, the statute underlying Evans's federal constitutional claims, does not

contain its own statute oflimitations, so courts must import the statute oflimitations from the most

analogous state law cause ofactioa Owens v. Bait. City State'sAtty's Off., 767 F.3d 379,388(4th
Cir. 2014). All the events in this case occurred in Maryland. Consequently, Maryland's three-
year statute of limitations for civil actions, Md. Code Ann., Cts.& Jud. Proc. § 5-101 (LexisNexis
2020), applies to these claims. Owens, 767 F.3d at 388. Although state law provides the
          Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 9 of 32



limitations period for such claims, federal law controls when those claims accrue. Nasim v.

 Warden, Md. House of Corr., 64 F.3d 951, 955 (4th Cir. 1995). Under federal law, a "cause of

action accrues either when the plaintiff has knowledge of his claim or when he is put on notice—

e.g., by the knowledge of the fact of injury and who caused it—to make reasonable inquiry and

that inquiry would reveal the existence of a colorable claim." Id.

          Because Evans filed this suit on September 11,2019,his constitutional claims under § 1983

are timely if they are based on violations that occurred on or after September 11, 2016. Thus, any

constitutional claims based on the April 2018 and December 2018 investigations, the resulting

New Direction Counseling, and the March 2019 suspension are timely. To the extent that Evans

seeks to assert eonstitutional claims pursuant to § 1983 based on discrete acts of discrimination or

retaliation occurring before September 11, 2016, such claims are time-barred. Acts that occurred

before September 11, 2016, however, remain relevant to the assessment of Evans's remaining

claims.


III.   Hostile Work Environment


       Defendants argue that Evans has not stated a plausible hostile work environment claim.

Evans asserts analogous hostile work environment claims against the MNCPPC under Title VII

(Count 2)and the MFEPA(Count 10)and against the Individual Defendants under § 1981 (Count

1). The standards for a Title VII hostile work environment claim also apply to a hostile work
environment claim under § 1981. Spriggs v. Diamond Auto Glass, 242 F.3d 179, 184 (4th Cir.
2001). Likewise, because Maryland courts interpreting the MFEPA generally rely on Title VII
precedent, and neither party argues that a different standard should apply, the Court will evaluate
the MFEPA hostile work environment claim together with, and pursuant to the same standards as,
the Title VII claim. See Taylor v. Giant ofMaryland, LLC,33 A.3d 445,459(Md.2011)(stating
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 10 of 32



that Maryland courts have a "history of consulting federal precedent in the equal employment

area"); Haas v. Lockheed Martin Corp., 914 A.2d 735, 742 & n.8(Md. 2007)(stating that "Title

VII is the federal analog to Art. 49B of the Maryland Code," the previous statutory citation for

Maryland's employment discrimination statute, and that "our courts traditionally seek guidance

from federal cases in interpreting Maryland's Article 49B").

        A hostile work environment exists "when the workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of

the victim's employment and create an abusive work environment." Boyer-Liberto v.

Fontainebleau Corp., 786 F.3d 264, 277(4th Cir. 2015). To prove such a claim, a plaintiff must

show that(1) the plaintiff experienced unwelcome conduct;(2)the harassment was based on the

plaintiffs race, color, religion, national origin, or age;(3)the harassment was sufficiently severe

or pervasive to alter the conditions of employment and to create an abusive atmosphere; and (4)

there is some basis for imposing liability on the employer. Baqir v. Principi, 434 F.3d 733, 745-

46(4th Cir. 2006). Defendants challenge the sufficiency of the allegations as to each element.

       A.      Unwelcome Conduct


       Evans's allegations fulfill the requirement of"unwelcome conduct." Okoli v. City ofBait,
648 F.3d 216,220(4th Cir.2011). Evans alleges that Uhrig and Murphy perpetrated a multi-year
series of unwelcome acts that culminated in their participation in two allegedly frivolous

investigations against him. The alleged harassment included spreading rumors and falsehoods
about Evans's insubordination and lack of supervisoiy authority, denials of his requests for
equipment and training made available to others, a New Direction Counseling disciplinary
measure, and unwarranted scrutiny of Evans's time sheets and leave requests. Evans's decision to

file an internal complaint based on this conduct demonstrates that it was unwelcome. Likewise,


                                                10
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 11 of 32



after Uhrig and Murphy allegedly participated in two baseless, harassing 2018 investigations into

Evans,one ofwhich culminated in another New Direction Counseling disciplinary measure,Evans

decided to file a charge of discrimination with the EBOC. Finally, the allegedly unprecedented

2019 medical suspension, which Evans alleges humiliated him when his badge and gun were taken

away, provides another example of unwelcome conduct.

       B.      Based on Race


       Evans has also provided sufficient allegations to support a plausible inference that the

harassment was based on race. See Boyer-Liberto, 786 F.3d at 277. First, Evans alleges that Uhrig

and Murphy routinely used racial slurs and stereotypes when discussing African American officers

and questioned their intelligence. See id at 279-80 (finding that the use of racial slurs supported

a finding of a hostile work environment based on race); see also EEOC v. Sunbelt Rentals, Inc.,

521 F.3d 306,314(4th Cir. 2008)(finding that the use offrequent religious slurs supported a claim

of a hostile work environment based on religion). Even without specific allegations connecting

such racially hostile language to specific incidents ofunwelcome conduct,the assertion that Uhrig

and Murphy routinely used such language in the workplace both supports the inference that the

unwelcome conduct directed at Evans was based on racial animus and itself provides additional

evidence ofa racially charged hostile work environment. See Strothers v. City ofLaurel, 895 F.3d

317, 330-31 (4th Cir. 2018) (stating that "harassment need not be accompanied by a

contemporaneous statement of animus to be actionable under Title VII" and that "the connection

between animus and conduct may be inferred from the totality ofthe circumstances")- Second, he

alleges that similarly situated white officers were not subjected to the type of unwelcome conduct

he endured and identifies specific instances in which he received such disparate treatment,

including when he was denied DHS explosives training that a less qualified, non-African American


                                                11
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 12 of 32



officer was allowed to attend. See id. at 330 (finding that "disparate treatment" supported an

inference of racial animus). Third,Evans alleges that he filed an internal complaint regarding race

discrimination by Uhrig and Murphy, which resulted in a year-long investigation that resulted in

the MNCPPC sustaining 8 ofhis 12 complaints. Finally, where Uhrig and Murphy were the subject

of that internal inquiry relating to race discrimination, their participation in the harassing 2018

investigations ofEvans can be reasonably viewed as additional acts taken based on racial animus.

The allegations therefore support Evans's assertion that Uhrig and Murphy targeted him because

of his race.


        C.     Severe or Pervasive


        As for whether the harassment was sufficiently "severe and pervasive" to alter the

conditions of employment and create an abusive atmosphere, this element has both subjective and

objective components. EEOCv. Cent. Wholesalers, Inc., 573 F.3d 167, 175(4th Cir. 2009). First,

the plaintiff must have subjectively perceived the environment to be hostile or abusive. Id. Where

Evans filed an internal complaint about the harassment and has alleged that it caused him

emotional distress, including "anxiety, stress, anger and loss of sleep," 3d. Am. Compl. I 55, he

has satisfied this requirement. See Cent. Wholesalers, Inc., 573 F.3d at 176 (finding that a

plaintiffs emotional distress and complaints to supervisors met the subjective component).

       In assessing whether the environment"was objectively severe or pervasive," courts "must

look at all the circumstances, including the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee's work performance." Id. (quoting Sunbelt Rentals,

Inc., 521 F.3d at 315). No "single factor is dispositive" because the "real social impact of




                                                12
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 13 of 32



 workplace behavior often depends on a constellation of surrounding circumstances, expectations,

 and relationships." Id. (citations omitted).

        In Strothers v. City of Laurel, 895 F.3d 317 (4th Cir. 2018), a supervisor consistently

 scrutinized the performance of the African American plaintiff by noting every time she arrived

late for work, even by minutes; required notice whenever she left her desk, even to use the

 bathroom; imposed a start time different from what the plaintiff had agreed to when she accepted

the position; and berated her for wearing pants that the supervisor claimed were in violation ofthe

casual Friday dress code, when there was no history ofstrict enforcement ofthe dress code against

others. Id. at 324-25, 331-32. The supervisor cited tardiness and the dress code issue in giving a

negative performance evaluation, and the plaintiff eventually felt compelled to submit a detailed

memorandum to her supervisor defending herself. Id. at 325-26. The court found these acts

supported a finding of an objective hostile environment because "[hjeightened scrutiny" and

"unfair evaluations" can "make a job more difficult and trigger responses from workers who feel

compelled to protest their treatment, which may further interfere with their work." Id. at 332. As

in Strothers, Evans alleges that Uhrig and Murphy consistently scrutinized his time and leave and

interfered with his start time by prohibiting him from reporting 30 minutes before his shifted
started even though other officers were permitted to do so, presumably to increase their pay. This
course ofconduct similarly forced him to protest his treatment by filing an internal complaint. The
subsequent, allegedly frivolous 2018 investigations into Evans's time sheets and leave payouts
subjected Evans to further heightened scrutiny and unfair evaluation. Beyond these issues, Evans
was,like the plaintiffin Strothers, subjected to discriminatory enforcement ofrules, in that he was
denied equipment and window tints made available to other officers. He was also subjected to
"intimidation, ridicule, and insult" when he was made the subject ofrumors about insubordination


                                                13
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 14 of 32



and false statements that refused to recognize his supervisory role, and when he was given an

unprecedented medical suspension that forced him to give up his badge and gun. Boyer-Liberto,

1S6 F.3dat277.


       Finally, the alleged repeated use of highly offensive racial slurs and questioning of the

intelligence of African American officers bolster the conclusion that the alleged harassment was

severe and pervasive. See Boyer-Liberto^ 786 F.3d at 280 (finding two uses of a severe racial

epithet sufficient to support a hostile work environment claim). Such slurs may contribute to a

hostile work environment even when they are not directed at, or even delivered in the presence of,

the plaintiff. See Hoyle v. Freightliner, LLC, 650 F.3d 321, 333 (4th Cir. 2011)(noting that the

"totality of the circumstances," including conduct directed against others, may be considered in

evaluating a plaintiffs hostile work environment claim); Sunbelt Rentals, Inc., 521 F.3d at 317

(noting that "comments made to others," which included slurs reported by customers without

evidence that the plaintiff was present at the time, are relevant in assessing a hostile work

environment claim); of. Jennings v. Univ. ofN. Carolina,482 F.3d 686,696(4th Cir. 2007)(stating

that in assessing whether sexual harassment is severe and pervasive, "[e]vidence of a general

atmosphere of hostility toward those of the plaintiff s gender is considered in the examination of

all the circumstances"). Thus, even if not directed at Evans, the allegation of the regular use of

racial slurs and stereotyping by Uhrig and Murphy further supports a reasonable inference of

objectively severe or pervasive harassment.

       Taken together, these allegations support a plausible inference that Evans was subjected to

harassment sufficiently severe and pervasive that it created an abusive environment and

unreasonably interfered with his work performance.




                                               14
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 15 of 32



        D.     Imputable to the Employer

        The final requirement is that the harassment be imputable to the employer. Under Title

VII, liability is imputed to an employer in two circumstances. First, if the harasser is the victim's

supervisor, the employer is strictly liable. Strothers, 895 F.3d at 333. A supervisor is someone

empowered to "effect a significant change in employment status," such as firing, promotion, or "a

decision causing a significant change in benefits." Id. (quoting Vance v. Ball State Univ., 570 U.S.

421,424(2013)). Second, if the harasser is the victim's co-worker, the employer may be liable if

it"knew or should have known about the harassment and failed to take effective action to stop it."

Ocheltree v. Scollon Prods., Inc.., 335 F.3d 325,333-34(4th Cir. 2003)(en banc).

        Here, Defendants dispute that Uhrig and Murphy were Evans's supervisors at the time of

the harassment. Evans, however, alleges that several incidents of alleged harassment occurred

while he was subject to their "command," and these incidents illustrate that Uhrig and Murphy had

the ability to issue certain forms of discipline and to make decisions affecting his daily work, such

as whether he had access to certain equipment and whether he could receive certain training. 3d

Am. Compl. H 17. Though it may not be entirely clear whether, by having Evans under their

command, Uhrig and Murphy could make decisions on changes in his employment status, their

conduct was plainly imputable to the MNCPPC because Evans actually reported several instances

oftheir harassment in an internal complaint, and the MNCPPC not only failed to stop the conduct,

but also allowed them to remain in a position to further harass Evans. Significantly, by the time

ofthe 2018 investigations, when the MNCPPC knew or should have known about their race-based

harassment, Riley nevertheless participated in the investigations, and McSwain ordered the

medical suspension. Where Defendants do not dispute that both Riley and McSwain were higher
level supervisors to Evans, their conduct was also imputable to the employer. Viewing the


                                                 15
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 16 of 32



allegations in the light most favorable to Evans,they are sufficient to support a claim both that the

Individual Defendants conducted the harassment or were aware of it and failed to take effective

action to stop it, and that their conduct was imputable to the employer. See Ocheltree, 335 F.3d at

334. As to the § 1981 claim, it is not even necessary to establish that Uhrig and Murphy were

Evans's supervisors in order to establish liability against them. See, e.g., Al-Khazraji v. St. Francis

Coll., 784 F.2d 505, 518(3d Cir. 1986).

        Evans has therefore alleged a plausible hostile work environment claim under Title VII, §

1981, and the MFEPA. The Court will deny the Motion as to these claims.

IV.     Race Discrimination


        In six different eounts, Evans alleges race discrimination consisting of disparate treatment

as compared to similarly situated white MNC Park Police officers. Counts 5 and 9 both assert this

claim under Title VII and are duplicative. Count 10 asserts the same claim under the MFEPA.

        Counts 7 and 8 both assert the same or similar claims under 42 U.S.C. § 1983. Section

1983 provides that a person who "under color of law,"subjects, or causes to be subjected, any
citizen ofthe United States or other person within the jurisdiction thereofto the deprivation ofany
rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party
injured ...."42 U.S.C. § 1983. Where the MNCPPC is a governmental entity and the Individual
Defendants were government officials, Evans may assert a claim of employment discrimination
under § 1983 against the Individual Defendants. Beardsley v. Webb, 30 F.3d 524, 527 (4th Cir.
1994). A § 1983 claim must identify the constitutional or statutory right that has been allegedly
violated by a state official. Evans, however, does not explicitly identify the specifie right at issue
for either claim and instead references only "equal protection" as to Count 7 and "disparate
treatment as to Count 8. 3d Am. Compl. at 24-25. Because § 1983 employment discrimination


                                                 16
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 17 of 32



 claims are typically based on an alleged violation of the Fourteenth Amendment right to equal

 protection of the law, and both of these terms are consistent with such a claim, the Court will

 construe both as asserting such a federal constitutional claim.^ U.S. Const, amend. XIV, § 1.

 Finally, in Count 12, Evans asserts a state constitutional claim'of race discrimination in violation

 of the Maryland Declaration ofRights.

         A.     Statutory Claims

         Title VII standards also apply to employment discrimination claims under the MFEPA.

 See Taylor, 33 A.3d at 459; Haas,914 A.2d 735,742 & nn.8-9. As the parties agree that Title VII

 analysis and precedent apply to claims under the MFEPA, the Court will assess these claims

 together under Title VII standards.

        To establish a Title VII claim for race discrimination based on disparate treatment, a

 plaintiff may provide direct evidence of discriminatory intent or may seek to prove the claim

 through the burden-shifting analysis outlined in McDonnell Douglas Corporation v. Green, 411

 U.S. 792(1973). See Adams v. Trs. ofthe Univ. ofN.C.-Wilmington,640 F.3d 550, 558 (4th Cir.

 2011). Under this approach, the burden is first on the plaintiff to establish a primafacie case of

 discrimination. Id. Upon such a showing,the burden shifts to the employer to assert a "legitimate,

 nondiscriminatory reason" for the allegedly discriminatory conduct. Id. (quoting Hill v. Lockheed

 Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004)). If the employer makes that
showing, the burden shifts back to the plaintiff to demonstrate that the employer's purported
reasons for its actions were not the true reasons and were a "pretext for discrimination." Id. at

558-59(quoting Hill, 354 F.3d at 285).



' In any event, to the extent that the reference to "disparate treatment" was intended to reference
a federal statutory right, the applicable statute would be Title VII, and the analysis would mirror
the Court's analysis ofthe Title VII claim.

                                                 17
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 18 of 32



        To establish aprimafacie claim for discrimination based on disparate treatment, a plaintiff

must present facts demonstrating: (1) the plaintiffs membership in a protected class; (2) the

plaintiffs satisfactory job performance; (3) that the plaintiff was subjected to an adverse

employment action; and (4)that similarly situated employees outside the protected class received

more favorable treatment. White, 375 F.3d at 295. While Defendants dispute the third and fourth

elements,the Court addresses only the third element because it proves dispositive.

        "An adverse employment action is a discriminatory act that 'adversely affects the terms,

conditions, or benefits of the plaintiffs employment.'" Holland v. Washington Homes, Inc., 487

F.3d 208,219(4th Cir. 2007)(quoimg James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375

(4th Cir. 2004)). Examples ofadverse employment actions include "discharge, demotion,decrease

in pay or benefits, loss of job title or supervisory responsibility, or reduced opportunities for

promotion." Bodne v. Goldin, 178 F.3d 253,255 (4th Cir. 1999).

        Within the Title VII limitations period starting on February 20,2018,Evans has not alleged

any discrete acts that could constitute an adverse employment action. First, Evans references the

two 2018 investigations into his time sheets and leave payout. Although Evans alleges these

caused him "anxiety, stress, anger, and loss ofsleep," 3d Am. Compl.155,he does not show how

the investigations adversely affected the terms, conditions, or benefits of his employment. For

example, he does not allege that the investigations led to a reduction in his pay, his job title, or his

opportunities for promotion. Such investigations, without more, do not constitute adverse

employment actions. See Hoffman v. Bait. Police Dep't, 379 F. Supp. 2d 778,792(D. Md. 2005)
(dismissing a disparate treatment claim where the plaintiff alleged an investigation but did not

allege that it caused any further employment injury because "[t]he few courts that have considered

whether an investigation, by itself can constitute an adverse employment action have answered


                                                  18
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 19 of 32



that question in the negative"); Settle v. Bait. Cty.,34 F. Supp. 2d 969,992(D. Md. 1999)(finding

that an "investigation" must have "actually adversely affected some term or condition of

employment" to support a disparate treatment claim), affd sub nom. Settle v. Bait. Cty. Police

Dep% 203 F.3d 822(4th Cir. 2000).

       Second, Evans has alleged that after the April 2018 investigation of his time sheets, he

received a "disciplinary measure" known as a "New Direction Counseling." 3d. Am. Compl.

17(g), 28.   Although certain forms of discipline may affect the terms and conditions of

employment,Evans has not described the nature ofthis disciplinary measure and has not explained

how it adversely affected his employment. See Hopkins v. Bait. Gas & Elec. Co., 11 F.3d 745,

755(4th Cir. 1996)(holding that a formal disciplinary warning, which was subsequently removed

from an employee's personnel record, was not an adverse action); Jejfers v. Thompson, 264 F.

Supp.2d 314,330(D. Md.2003)(holding that a formal, written reprimand that, by policy, remains

in an official personnel file for two years but does "no tangible harm" to the terms or conditions

of employment does not qualify as an adverse employment action); see also Adams v. Anne

Arundel Cty. Pub. Sch,789 F.3d 422,431 (4th Cir. 2015)(stating that "reprimands ... occur with

some frequency in the workplace" and thus are "much less likely to involve adverse employment

actions than the transfers, discharges, or failures to promote whose impact on the terms and

conditions ofemployment is immediate and apparent"). As a result,the alleged disciplinary action

with unspecified consequences does not rise to the level of an adverse employment action.

       Third, Evans alleges that he received a "medical suspension" in March 2019. 3d Am.

Compl. K 35. Suspension without pay may constitute an adverse employment action. See, e.g.,
Whittaker v. N. HI. Univ., 424 F.3d 640, 647 (7th Cir. 2007)("[A] suspension without pay . . .
would constitute an adverse employment action."); see also Greer v. Paulson, 505 F.3d 1306,


                                               19
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 20 of 32



 1317-18 (D.C. Cir. 2007)(in finding that placement on absent-without-Ieave and leave-without-

 pay status could constitute an adverse employment action for purposes of race discrimination,

 noting that "a suspension without pay" could be materially adverse to the employee). Evans,

 however, does not allege that he was suspended without pay. Indeed, Evans asserts only that

 McSwain stripped hiim of his firearm, badge, and certain work equipment during the "medical

 suspension." 3d Am. Compl. Tf 35. He does not allege that these items were withheld from him

 when the medical suspension ended. Where Evans has not alleged an impact on his pay,job title,

 or other terms and conditions ofemployment,the temporary loss ofequipment during a time period

in which Evans was not expected to be working because of a disability, even if humiliating to

Evans, did not constitute an adverse employment action for purposes of a Title VII discrimination

claim.


         Fourth, for the same reasons, none of the earlier alleged incidents of discriminatory

conduct, such as the denial of window tints and a training opportunity, qualify as adverse

employment actions. Relatedly, without specifying dates, Evans argues that the use ofracial slurs

and derogatory language itself constituted actionable race discrimination. Although such

discriminatory treatment provides compelling evidence of racial animus, an actionable Title VII

claim must still be grounded in an adverse employment action. See Boyer-Liberto, 786 F.3d at

277("[MJere utterance ofan ... epithet which engenders offensive feelings in an employee does

not sufficiently affect the conditions of employment to implicate Title VII.")(quoting Harris v.
Forklift Sys., Inc., 510 U.S. 17, 21 (1993)); Robinson v. City ofPittsburgh, 120 F.3d 1286, 1297

(3d Cir. 1997)("[N]ot every insult, slight, or unpleasantness gives rise to a valid Title VII claim."),
abrogated on other grounds by Burlington N & Santa Fe Ry. Co. v. White, 548 U.S. 53(2006).




                                                  20
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 21 of 32



        Finally, Evans generally asserts that the discriminatory treatment he suffered has "cast a

pall over [his] career, impacting his advancement and earnings opportunities." 3d Am. Compl.^

39. He does not, however, explain how any particular act or group of acts reduced his pay or

impeded his career progression. Nor does he identify similarly situated white officers whose

incomes increased or whose careers advanced more rapidly because they did not face the specific

investigations, discipline, and medical suspension that he endured. Without more,Evans's general

allegation that his "advancement and earnings opportunities" were adversely impacted is

insufficient to support an inference that the allegedly discriminatory actions he faced from

February 2018 forward, individually or collectively, established an adverse employment action.

        Because Evans has not alleged an adverse employment action for purposes of a Title VII

claim, Evans has not stated a primafacie case of race discrimination based on disparate treatment

under Title VII. The Court will grant Defendants' Motion as to the Title VII and MFEPA race

discrimination claims in Counts 5, 9, and 10.

       B.      Constitutional Claims


        As for the federal and state constitutional claims, Article 24 of the Maryland Declaration

of Rights, invoked in Count 12, is generally "interpreted in pari materia with the Fourteenth

Amendment," though the two "are independent and eapable of divergent effect." Tyler v. City of
Coll. Park,3 A.3d 421,435(Md.2010). Nevertheless, the parties agree that the equal protection
analysis proceeds in the same manner under both the federal and state constitutional provisions,
so the Court addresses both claims together pursuant to federal constitutional analysis.
       The parties also agree that the analysis of these claims tracks the Title VII analysis. The
United States Court of Appeals for the Fourth Circuit has stated that "the elements required to
establish" a discrimination claim are "the same" under Title VII and § 1983,Love-Lane v. Martin,


                                                21
          Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 22 of 32



355 F.3d 766, 786 (4th Cir. 2004), and it has repeatedly applied the McDonnell Douglas Title VII

framework when assessing § 1983 employment discrimination claims, including claims

specifically asserting violations of the Equal Protection Clause. Id.', Beardsley, 30 F.3d at 529

(applying Title VII analysis to a § 1983 claim of harassment and discrimination based on sex in

violation ofthe Fourteenth Amendment); Gairola v. Va. Dep't ofGen. Servs.,753 F.2d 1281,1288

(4th Cir. 1985). Defendants take the view that the Title Vll analysis applies to the equal protection

claims, and Evans does not dispute this position. Rather,in discussing the equal protection claims,

Evans applied Title VII analysis by asserting that he "detailed numerous adverse employment

actions, and pled causal links between the adverse employment actions and the protected

activities." Opp'n at 40, ECF No. 42. Where neither side contests the standard, the Court "shall

assume that the McDonnell Douglas framework is fully applicable to racial-discrimination-in-

employment claims under 42 U.S.C. § 1983." St. Mary's Honor Or. v. Hicks, 509 U.S. 502,506

n.l (1993).

          Evans's equal protection claims fail for the same reason that his Title Vll race

discrimination claim fails. As discussed above, Evans has not pleaded facts supporting a finding
of an actionable adverse employment action, including during the applicable limitations period,
which extends back to September 11, 2016. See supra part IV.A. The Court will therefore grant
Defendants' Motion as to Counts 7, 8, and 12.

y.        Retaliation


          Defendants also argue that the retaliation claims under Title Vll (Count 3) and the First
Amendment(Count 4)should be dismissed because Evans has failed to state a plausible claim for
relief.




                                                 22
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 23 of 32



        A.      Title VH


        Under Title VII, it is unlawful for an employer to retaliate against an employee "because

he has opposed any practice made an unlawful employment practice by this subchapter." 42

U.S.C. §2000e-3.

        A Title VII retaliation claim may be established through direct evidence ofretaliatory intent

or through the following burden-shifting framework:

        [A]plaintiffbears the initial burden ofestablishing a prima facie case ofretaliation.
        Once this binrden is carried, the burden shifts to the defendant, who is obliged to
        articulate a legitimate, non-retaliatory justification for the adverse employment
        action. If the defendant carries this burden, the onus is on the plaintiff to then
        demonstrate that the non-retaliatory reason advanced by the defendant is a mere
        pretext.

EEOC V. Navy Fed. Credit Union,424 F.3d 397,405 (4th Cir. 2005)(intemal citations omitted).

        To establish a primafacie case of retaliation, a plaintiff must present facts that establish

that(1) the plaintiff engaged in a protected activity; (2) the employer took a materially adverse

action against the plaintiff; and(3)there was a causal link between the two events. Bayer-Liberto,

786 F.3d at 281. For a retaliation claim, a "materially adverse" action is one which "well might

have dissuaded a reasonable worker from making or supporting a charge of discrimination."

Burlington N & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006). Evans has alleged facts

sufficient to support a primafacie case of retaliation.

        First, Evans engaged in two protected activities. In 2015, he filed an intemal complaint

about race discrimination by Uhrig and Murphy with the MNCPPC. In 2018, he filed an EEOC

charge of discrimination. There is no dispute that Evans's EEOC charge constituted protected

activity. Evans's intemal complaint also constituted protected activity. See Strothers, 895 F.3d at

336 (concluding that an internal memorandum complaining to a supervisor about harassment

constituted protected activity even if it did not explicitly reference race discrimination).

                                                 23
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 24 of 32



         Second, the MNCPPC took materially adverse actions against Evans following each

protected activity. After Evans submitted his internal complaint, the MNCPPC undertook two

allegedly frivolous investigations of Evans. First, after Murphy filed a complaint in April 2018

against Evans accusing him of fraudulent entries on his time sheets, Riley authorized an

investigation into the matter. Although only a single erroneous entry was found, Evans received

discipline from McSwain in the form of a New Direction Counseling. Then, in December 2018,

Murphy and Riley launched an allegedly frivolous investigation into Evans's leave payouts. To

be the subject of such allegedly baseless and harassing internal investigations might well

"dissuade[] a reasonable worker from making or supporting a charge of discrimination,"

particularly when discipline could follow. Burlington N,548 U.S. at 68. Similarly, after Evans

filed his EEOC charge in December 2018, McSwain placed him on an unprecedented medical

suspension and required him to surrender his firearm, badge, and work equipment in humiliating

fashion. Viewed in the light most favorable to Evans, a suspension ofthis type, particularly when

accompanied by the humiliation of returning one's firearm and badge, also might dissuade a

reasonable employee from making a charge of discrimination. See id. at 68. Thus, Evans has

plausibly alleged materially adverse actions that satisfy the second element ofa Title VII retaliation

claim.


         Third, Evans has adequately alleged causation. At the primafacie stage, this is "not an

onerous burden." Strothers, 895 F.3d at 335. Indeed, an employee may establish causation by

showing that the employer knew ofthe employee's protected activity and took a materially adverse

action soon after. Id. at336. Evans'sMarch2019medicalsuspensionmeets this standard because

it occurred three months after his December 2018 EEOC charge. See, e.g.. Carter v. Ball,33 F.3d

450, 460 (4th Cir. 1994)(discussing cases finding causation when the adverse actions occurred



                                                 24
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 25 of 32



four and six months after the protected conduct). The allegations also support an inference of

causation between Evans's internal complaint and the 2018 investigations requirement. Although

the 2018 investigations occurred approximately two years after the MNCPPC partially sustained

Evans's internal complaint in March 2016, temporal proximity is merely sufficient for causation,

not necessary. See Lettieri v. EquantInc.,       F.3d 640,650(4th Cir. 2007)(noting that"evidence

of recurring retaliatory animus" can establish causation even in the absence of temporal

proximity). Here, Evans has alleged a continuum of hostile activity against him over a period of

multiple years that includes another incident of alleged retaliation, the medical suspension, that

occurred soon after protected activity and within a year of the 2018 investigations. Moreover, the

facts that Uhrig, one of the officials who was the subject of Evans's internal complaint, was

allowed to participate in the investigations even though he was retired, and that the first

investigation found only a single, already corrected error and still resulted in.discipline, raise

concerns about the legitimacy of the investigations and thus reinforce the inference that the

investigations were a form of retaliation for the internal complaint. Viewed in the light most

favorable to Evans, the allegations meet the causation prong of a primafacie case. Evans has

therefore alleged facts sufficient to state a claim for retaliation under Title VII.

        B.      First Amendment

       Defendants also seek dismissal of Evans's related First Amendment retaliation claim

brought pursuant to 42 U.S.C. § 1983. To state a claim for retaliation under the First Amendment,
a plaintiff must plausibly allege that: (1)that the plaintiff engaged in constitutionally "protected"
speech; (2) "that the defendant's alleged retaliatory conduct adversely affected the plaintiffs
constitutionally protected speech"; and (3) that there was "a causal relationship between [the]
speech and the defendant's retaliatory action." Blankenship v. Manchin, 471 F.3d 523, 528 (4th


                                                  25
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 26 of 32



Cir. 2006). In the context of a claim by a public employee against a public employer, the

requirement of protected speech is met if the plaintiff was speaking as a citizen "on a matter of

public concern" rather than as an employee on a matter of personal interest, and ifthe employee's

interest in speaking on that matter outweighed the government's interest in providing effective and

efficient services to the public. See Ridpath v. Bd. of Governors, 447 F.3d 292, 316 (4th Cir.

2006);McFey V. Stacy, 157 F.3d 271, 277-78(4th Cir. 1998). Even ifa public employee's speech

relates to the employee's job or communicates information learned on thejob,the speech may still

be protected by the First Amendment when it is made outside the normal course ofthe employee's

duties. See Hunter v. Town ofMocksville, 789 F.3d 389,396-97(4th Cir. 2015); see also Lane v.

Anderson, 660 F. App'x 185, 191 (4th Cir. 2016)(citing Garcetti v. Ceballos, 547 U.S. 410,421

(2006), and Hunter, 789 F.3d at 396-97).

        On the first prong. Defendants argue that Evans's speech was not protected because it did

not involve a matter of public concern. Evans alleges two instances of protected speech: his 2015

internal complaint regarding race discrimination by Uhrig and Murphy,and his 2018 EEOC charge

ofdiscrimination. Speech relating to race discrimination in a law enforcement agency may qualify
            <

as speech on a matter of public concern. Cromer v. Brown, 88 F.3d 1315, 1326 (4th Cir. 1996).

In Cromer, an African American deputy sheriff was fired after he signed a private letter sent by a

group oflaw enforcement officers to the sheriffalleging race discrimination at the sheriffs office.

Id. at 1325. In finding that the signing ofthe letter constituted protected speech,the Fourth Circuit

recognized that allegations "about racial discrimination within a law enforcement agency" "are

matters of serious public import" and noted that "[pjublic employees do not forfeit the protection

of the Constitution's Free Speech Clause merely because they decide to express their views

privately rather than publicly." Id. at 1325-26, 1329; see also Leonard v. City ofColumbus, 705


                                                 26
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 27 of 32



F.2d 1299, 1305 (11th Cir. 1983)(holding that allegations of race discrimination within a police

force constituted "matters of interest to the community-at large," not merely "internal police

matters"); Rode v. Dellarciprete, 845 F.2d 1195, 1201 (3d Cir. 1988)(finding that a state police

employee's statement to a reporter that she was a victim of retaliation arising out of racial animus

within the state police was protected speech on "a matter of grave public concern" in light of a

history oflitigation against the state police relating to race discrimination).

        The Fourth Circuit, however, has distinguished between complaints about broad

discrimination in a public workplace and individual, internal complaints about discriminatory

treatment. See Brooks v. Arthur,685 F.3d 367,372-73(4th Cir. 2012). In Brooks,the court, while

acknowledging that "discriminatory institutional policies or practices can undoubtedly be a matter

of public concern," concluded that an African American employee of a state prison system whose

internal complaint ofdiscrimination related only to his individual mistreatment did not have a valid

First Amendment retaliation claim because an employee "who seeks primarily resolution of his

personal situation through an employer-provided grievance process simply does not speak with

the civic intent necessary to invoke the First Amendment." Id. at 369-70, 373. In so ruling, the

court acknowledged that an individual complaint of discrimination can qualify as raising a matter

of public concern, such as if it raises issues about a "practice within [a] department" or conduct

that could "imperilO the public welfare." Id. at 372, 374-75. For example, in Campbell v.
Galloway, 483 F.3d 258 (4th Cir. 2007), the Fourth Circuit found that a police officer's internal

complaint of sexual harassment related to a matter of public concern where the plaintiff asserted
that male officers did not back her up on dangerous calls, an issue that could implicate public
safety, and that the alleged harassment extended broadly to other female officers in the police
department and even to female members of the public. Id. at 269-70; Brooks,685 F.3d at 374-75


                                                 27
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 28 of 32



(discussing Campbell). Here, however, Evans's discussion in the Complaint of his 2015 internal

complaint references only specific incidents of mistreatment that he personally endured at the

hands of Uhrig or Murphy, and he does not allege that his 2018 EEOC charge of discrimination

identified issues beyond his own personal claims of disparate treatment. Where Evans has not

alleged that his 2015 and 2018 complaints extended beyond asserting disparate treatment and

retaliation against him, he has not stated facts sufficient to support a plausible claim that these

complaints related to a"matter of public concern" rather than a "personal grievance." Brooks^ 685

F.3d at 373, 375. The Court will therefore grant the Motion as to the First Amendment retaliation

claim in Count 4 and need not address the remaining arguments relating to this claim.

VL       Due Process


         Defendants further assert that Evans has failed to state plausible claims that they violated

his rights to due process oflaw under the Fourteenth Amendment to the United States Constitution

(Count 6) and Article 24 of the Maryland Declaration of Rights (Count 11). The parties

acknowledge that Maryland courts often rely on federal due process analysis in resolving

analogous state constitutional due process claims, so this Court will apply federal analysis to both

due process claims. See, e.g., Roberts v. Total Health Care, Inc., 709 A.2d 142, 146-47 (Md.
1998).

         A.     Procedural Due Process

         Defendants assert that Evans has failed to state a plausible claim of a procedural due
process violation. Other than stating that "[t]here are no adequate procedural safeguards in place,"
3d Am. Compl. 11 116, Evans makes no reference in the Complaint that arguably relates to a
violation of procedural due process. Even assuming that Evans intended to include a procedural
due process claim, where Evans has failed to oppose Defendants' argument on this issue in his


                                                 28
         Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 29 of 32



memorandum in opposition to the Motion, he has abandoned any such claim. See Mentch v. E.

Sav. Bank, FSB,949 F. Supp. 1236, 1247(D. Md. 1997)(finding that the plaintiff had abandoned

a claim "by failing to address that claim in her opposition to [the defendant's] motion" or "to offer

clarification in response to [the defendant's] reply brief). In any event, any procedural due

process claim would be dismissed because in the public employment context, the first step of the

procedural due process inquiry is to assess whether the plaintiff has been deprived of a protected

property interest in continued public employment, and Evans has failed to allege any property

interest in his position. See Andrew v. Clark, 561 F.3d 261,269(4th Cir. 2009).

        B.      Substantive Due Process


        Evans's due process claim is better characterized as a substantive due process claim.

Substantive due process prevents "government officials from abusing their power" with conduct

that is "arbitrary" or "shocks the conscience." Cty. ofSacramento v. Lewis,523 U.S. 833, 846-47

(1998). "[T]he threshold question is whether the behavior of the governmental officer is so
           ✓




egregious, so outrageous, that it may fairly be said to shock the contemporary conscience." Id. at

847 n.8. If it meets this standard, the next step is to assess whether the conduct violates a liberty

interest held by the plaintiff. See Hawkins v. Freeman, 195 F.3d 732, 738-39 (4th Cir. 1999)
(stating that if an executive act does not shock the conscience, then there is "no need to inquire
into the nature ofthe asserted liberty interest"). In "the voluntary employment context," a plaintiff
must allege intentional harm,not mere deliberate indifference. Slaughter v. Mayor & City Council
ofBait., 682 F.3d 317,322(4th Cir. 2012).

       Here, Evans alleges that Defendants intended to harm him through acts including repeated
use of racial slurs, baseless and harassing investigations, unwarranted discipline, and a medical
suspension. He argues that these actions violated his substantive due process right "to be fi:ee ffpm


                                                 29
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 30 of 32



arbitrary racial discrimination."      Opp'n at 38.      Courts have found that intentional race

discrimination ihay give rise to a substantive due process violation. See MARJAC, LLC v. Trenk,

380 F. App'x 142, 147 (3d Cir. 2010)("Depending on the gravity, context, and surrounding

circumstances, selective enforcement motivated by ethnic bias may constitute arbitrary conduct

capable of shocking the conscience."); CASA de Maryland, Inc. v. Trump, 355 F. Supp. 3d 307,

327 (D. Md. 2018) (stating that "[s]ubstantive due process has long encompassed racial

discrimination" and finding that the plaintiffs plausibly alleged that an attempt to end an

immigration program violated substantive due process where it stemmed from "anti-Latino

animus"). Although Defendants assert that there is no "liberty right to be secure in one's person,"

Mot. Dismiss at 25, Evans has clarified, and the Complaint can fairly be read to assert, that the

liberty interest at stake is to be free from race discrimination. Given that race discrimination may

shock the conscience and Defendants have not demonstrated that Evan's asserted liberty interest

is not valid, the Court will deny the Motion as to the substantive due process theory under Counts

6 and 11.


        Finally, Defendants have argued that Uhrig generally cannot be held liable on § 1983

claims because he retired in September 2017 and such claims do not apply to private conduct. See

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). However, where Uhrig was

undisputedly a government official during some portion of the relevant limitations period, see

supra part II.C, and Evans has alleged that even after his retirement Uhrig was engaging in

discrimination and retaliation in concert with state officials by contributing to the investigations
against Evans, the Court will not dismiss the claim against Uhrig at this early stage of the case.

See Gregg v. Ham, 678 F.3d 333, 339 n.3 (4th Cir. 2012) (stating that a private party may be

considered a state actor if the deprivation of a right is caused by the exercise of a right created by


                                                 30
        Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 31 of 32



the State, and if the private individual may be "fairly said to be a state actor," such as when that

individual "has acted together with or has obtained significant aid from state officials"); Rossignol

V. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)(stating that "apparently private" actions may be

treated as actions of the State if they "have a sufficiently close nexus with the State").

VII.    Negligence

        Evans alleges three counts grounded in common law negligence. In Count 13, he alleges

that the MNCPPC is liable for negligent training, retention, or supervision ("negligent

supervision"). In Cotmts 14 and 15, Evans asserts claims of negligence and gross negligence,

respectively, against all Defendants. Defendants argue that these claims should be dismissed

because Maryland law precludes such claims, and that the negligent supervision claim fails

because the MNCPPC was not aware of its employees' misconduct.

        Contrary to Defendants' argument,the Courtof Appeals ofMaryland has held that statutes

such as Title VII and the Maryland Workers' Compensation Act do not bar an employee from

bringing a negligent retention claim based on the "intentional and unlawful misconduct of a fellow

employee." Ruffin Hotel Corp. ofMd v. Gasper, 17 A.3d 676, 689 (Md. 2011). Defendants'

reliance on Crosten v. Kamauf 932 F. Supp. 676(D. Md. 1996), is therefore misplaced. Croston

relied on Mflxey V. M.H.M. Inc., 828 F. Supp. 376(D. Md. 1993), a case which predates

in any event relied on an imperfect analogy to the principle that a common law abusive discharge

claim may be brought only when the termination violates a clear mandate of public policy not

grounded in statute. Id. at 378 (citing Watson v. Peoples Sec. Life Ins. Co., 588 A.2d 760, 769

(Md. 1991)). While an abusive discharge claim has as an element such a violation ofpublic policy,

a negligence claim does not.




                                                 31
       Case 8:19-cv-02651-TDC Document 45 Filed 11/13/20 Page 32 of 32



       As for the claim that the MNCPPC was unaware of any misconduct by its personnel, as

discussed in relation to the hostile work environment claims,see supra part III, the MNCPPC was

on notice of discriminatory misconduct by Uhrig and Murphy from Evans's internal complaint in

2015, for which the majority of the allegations were sustained.

       Although Evans's negligence causes of action may not be the most typical claims asserted

in the context ofemployment discrimination, they are not unprecedented. See PenhoUow v. Bd of

Comm 'rsfor Cecil Cty., 695 A.2d 1268, 1283-85(Md. Ct. Spec. App. 1997)(affirming a grant of

summaryjudgment based on immunity but not challenging the cause of action where a plaintiffs

negligent hiring claim against her government employer stemmed from discrimination by other

employees). Where Defendants have offered no other theories for dismissal of these claims, the

Motion will be denied as to the negligence claims in Counts 13, 14, and 15.

                                            CONCLUSION

       For the foregoing reasons, the Defendants' Motion to Dismiss will be GRANTED IN

PART and DENIED IN PART. A separate Order shall issue.




Date: November 13, 2020
                                                    THEODORE D. CHUAN<
                                                    United States District Judj




                                              32
